DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a1) as being anticipated by Hamada et al. (US 2020/0185870).
Regarding claim 1, Hamada et al. disclose a connector with a built-in substrate comprising: 
a chain terminal (14) including a chain portion (142), a first tab portion (141) configured to protrude from the chain portion in a predetermined direction, a second tab portion (143) configured to protrude from the chain portion in a direction different from a protrusion direction of the first tab portion; 
a housing (10) in which the chain terminal is installed such that the first tab portion and the second tab portion protrude; and
a substrate (50) connected to the second tab portion protruding from the housing.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (US 2020/0185870).
Hamada et al. substantially disclosed the claimed invention except the chain terminal is installed in the housing by engaging the chain portion with the housing. 
The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 is allowed.
The prior art of record failed to teach the method of manufacturing a chain terminal of a connector with a built-in substrate, wherein the connector with the built-in substrate comprises:
a substrate connected to the second tab portion protruding from the housing, the method comprising: an intermediate molded-object molding step of molding an intermediate molded object provided with an elongated chain portion forming section configured to form the chain portion, the plurality of first tab portions configured to protrude from the chain portion forming section and the plurality of second tab portions configured to protrude from the chain portion forming section by hollowing out an elongated flat plate-like material having a predetermined thickness and a predetermined width in a thickness direction of the material; and 
a chain terminal molding step of molding the chain terminal by cutting or notching at least a part of the chain portion forming section of the intermediate molded object formed in the intermediate molded-object molding step.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011. The examiner can normally be reached monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC T NGUYEN/            Primary Examiner, Art Unit 2833